The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aleksandar Nikolic on 4/08/21.
The application has been amended as follows: 
Claim 1, line 4, “rear” has been changed to --back--.
Claims 9 and 11 have been canceled.
Claim 12, line 2, a comma has been inserted before “wherein”.
Claim 13, fourth-to-last line, “for the” has been changed to --for a--; 
second-to-last line, “loading and” has been changed to --the mortuary cargo loading and operation of-- 
and last line, “operation” has been deleted.
Claim 15, line 3, “station wagon, hatchbacks, crossover vehicles” has been changed to --a station wagon, a hatchback, a crossover vehicle--.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

4/08/21